DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-4 and 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the currently amended independent claims 7 none of the prior art alone or in combination neither disclose or render obvious method and/or device comprising the limitation of wherein the control system is configured to monitor for a change in resistance indicating that at least a portion of the wick has dried out in combination with the remaining claim limitations.
Regarding the currently amended independent claims 17 none of the prior art alone or in combination neither disclose or render obvious method and/or device comprising the limitation of wherein the control system is configured to monitor for a change in the resistance of at least the second electrical resistive heater by detecting a decrease in current after a predetermined time threshold in combination with the remaining claim limitations.
Regarding the currently amended independent claims 18 none of the prior art alone or in combination neither disclose or render obvious method and/or device comprising the limitation of wherein the control system is configured to reduce or cut off a supply of power to at least one of the first electrical resistive heater or the second electrical resistive heater based on a change in the resistance of at least the second electrical resistive heater satisfying one or more predetermined criteria in combination with the remaining claim limitations.
Therefore, the currently amended independent claims 7, 17 and 18 are allowable. The claims that depend on these independent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863